      Case 4:19-cv-00216-DPM Document 100 Filed 02/03/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

V ALENA HONEYCUTT                                            PLAINTIFF

v.                       No. 4:19-cv-216-DPM

BIOMET U.S. RECONSTRUCTION, LLC;
JOHN CUCKLER, M.D.; ALABAMA
MEDICAL CONSULTANTS, INC.; BIOMET
ORTHOPEDICS, LLC; BIOMET
MANUFACTURING, LLC; and
BIOMET, INC.                                            DEFENDANTS

                             JUDGMENT
     Honeycutt' s claims are dismissed with prejudice.


                                    b[Pw~v~J-;
                                 D.P. Marshall Jr.
                                 United States District Judge
